Fill in this information to identify your case:

Debtor 1 Carl Aaron Parks, Jr
First Name Middte Name Last Name

Debtor 2 Stephanie L Parks
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF NEW MEXICO

Case number
(if known)

 

(1 Check if this is an
amended filing

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/15

eee sere cence cence eee en ee ee
If you are an individual filing under chapter 7, you must fill out this form if:

® creditors have claims secured by your property, or

@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).

List Your Creditors Who Hold Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D),
fill In the Information below.

Identify the creditor and the property that is collateral What do you intend to do with the Did you claim the property
property that secures a debt? as exempt on Schedule C?

Creditor's AmeriCredittGM Financial (] Surrender the property. {] No

name: (1 Retain the property and redeem it. OO Yes

Description of 2016 Chevy Malibu C$ Retain the property and enter into a

property Reaffirmation Agreement.

securing debt: fy] Retain the property and [explain]:

Debtor will continue making payments to creditor without
reaffirming.

Creditor’s Michigan Mutual/dovenm

Surrender the property. No
name:

Retain the property and redeem it. oO Yes

Retain the property and enter into a

Reaffirmation Agreement.

Retain the property and [explain):

Debtor will continue making payments to creditor without
reaffirming.

Description of 1412S Ave A
property
securing debt:

8 OOO

Official Fort fOBC 19-12124-)7  PdalmEht of MBALGNAOL MGW fuuale-FlliAg Underdhaptary 11:28:57 Page 1 Of 2 page 1
[> Debtor? Cart Aaron Parke, ur
“:., - Debtor2 Stephante L Parks

 

Case number {It known)
.
Identify the creditor and the proporty that Is collateral Whal do you Intand to do with the Did you claim tha
Property that secures a debt? as exempt on Schedule C7
Grocers PAC Auto (] Sunender the propenty. OO No
C1 Retain the property and radeem it. [ Yes
Description of 2006 Ford F-150 Condition: Fair Value; [2 Rotatn the property and enter into a
property KBB Reaffirmation Agroemant.
securing debt: (Retain the property and (explain):
Creditors Progressive Leasing (] Surrender the property. [J No
name: C] Retain the property and redeem it. (0 Yes
Description of Furniture [J] Ratan the property and enter into a
: property Reaifimation Agreement.
: securing debt: fzj Retain the property and [explain]:
y.. Debtor will continue making payments to creditor without
te reaffirming.
b
ke
Pe Creditor's Systems & Services Technologies, © _[]_Sumender the property. O No
: name: Inc. (C Retain the propery and redeem it. OD Yes
Description of 2048 Heartland 25 XL RJ Retain the Property and enter into a
property Reaffirmation Agreement.
secuting debt: [] Retain the property and (explain):

 

ro List Your Unexpired Personal Property Leases
= For any unexpired personal property lease that you listed In Schedule G: Executory Contracts and Unexpired Leases (Official Ferm 106G},
, 6 ffl In the information below. Do net list real estate leases. Unexpired feases are leases that are sill In effect; the lease period has not
* yetended. You may assume an unexpired personal property lease If the trustee does not assume It. 11 U.S.C. § 365(p}{2).
Describe your unexpired poraonal property loases Will this lease be assumed?

None.

Under penalty of perjury, | declare that | have Indicated my Intentlan about any property of my estate thal secures a debt and
that is subject to en unoxpired lease.

alisha

 

  

    
   

lepha Parks, Pebtur2

Date 9 hia; HIG
M/s ODI YYYY

 

 

  

 

 
  
 

Case

Statement of intention for Ir: a

  

19-121247 Doe 6, led 00/43/49 GUIGIRS,AR/}9/19 11:28:57 Page ant
